JOHNSON, J.
The mother appeals from a trial court’s order refusing to modify the amount of child support under a filiation decree, ORS ch 109, entered in 1973.
The initial decree ordered the father to pay child support of $60 per month for a daughter, now age 5. On March 25,1977, the decree was modified by raising the child support to $75 per month. In January, 1978, both parties’ motions for modification were denied. The trial court denied the mother’s motion because "the record shows that the defendant is presently making $15,000 a year, and as counsel pointed out the judge last year considered he was making $15,000 a year.” To the contrary, the 1977 order expressly states that the award of $75 was premised on the father’s annual income of $11,500. The evidence indicates the father received a raise after March, 1977, and now has an annual income of $15,027.
The mother’s income is $450 per month (net). In addition to the daughter, she has another child, age nine, for whom she provides the entire support.
We conclude that the father’s increased income is a sufficient change in circumstances to warrant modification under the circumstances presented here. The support obligation is increased to $150 per month.
Reversed and remanded for entry of an order in accordance with this opinion.